Title: From John Adams to William Carmichael, 29 July 1785
From: Adams, John
To: Carmichael, William


          
            Sir
            Grosvenor Square Westminster July 29. 1785
          
          Mr Samuel Watson, a Citizen of the United States of America and Settled at Charlestown South Carolina as a Merchant Sailed from thence about two Years ago on board a Vessell bound to the Havannah and nothing has been heard of him or Vessell Since, till lately, a Gentleman from the Havannah has reported that a Mr Watson from Charleston was taken in the Bay of Mexico and carried into Carthagena, and from thence Sent to the Castle of St Juan, de Ulua la vera Cruz, and afterwards Sent to Trascala, where it is Supposed he is, at present. it is Supposed his Youth and Inexperience has been the Cause of his trespassing on the Spanish Navigation Acts, for which he has Suffered a Severe loss of Property and his Liberty So long. his Father and numerous Relations are very anxious for his Fate and earnestly desire that You would interest yourself for his Release, if that be attainable, but if that cannot be had in full, that you would endeavour to procure his Removal to old Spain, that his Friends may hear from him and procure Intelligence respecting the Property he may have left behind him in Charlestown. I have ventured to give assurances that you would obtain one or the other of their favours, if they can be obtained by any body, and I have undertaken to apply to Mr Del Campo, the Spanish Minister here, and to write to Mr Jefferson to Speak to the Comte D’Aranda. Whether all will not be in vain I know not, but this We know that our Endeavours to the Utmost of our Power to serve a Country man in so unhappy Circumstances will give Us Satisfaction enough to reward Us for our Pains, whether We succeed or not. With much / Respect and Esteem I have the Honour to be, sir &c.
        